DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/21 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 02/18/21. Claims 1 and 12 have been amended, claims 5-8 and 10-11 have been cancelled and no new claims have been added. Accordingly, claims 1-4, 9 and 12-13 remain pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4, 9 and 12-13 are rejected for failing to comply with the written description requirement because there is no support or recitation on the broadleaf herbicide being applied at a rate of 15 to 32 fl oz/acre.  The specification provides no application rate. The tabulated data in Table 1 also does not support the recitation and original claims 6-7 recite:  Claim 6. The method of claim 1 wherein the broadleaf herbicide comprises between about 15 fl oz./acre and 32 fl a/acre of one or more of Bromoxynil+MCPA, Clopyralid+MCPA, and Pyrasulfotole+BroxM. 
7. The method of claim 1 wherein the broadleaf herbicide comprises between about 0.1 and about 5 oz/acre of one or more of Dicamba, Flucarbazone, Starane Ultra, Mesosulfuron, 
Claims 2-3 are also rejected for failing to comply with the written description requirement because they recite “wherein said wheat yield is about 45% higher” and “wherein said wheat yield is about 45% higher”, respectively. The Specification does not provide the claimed limitation. 
Claims 4 and 9 are rejected failing to comply with the written description requirement because they recite “wherein said composition comprises/ is applied at one of 8, 10 and 12 ounces per acre”. However the said recitation is not supported by the Specification. The specification discloses that “Specifically, 1) where the QPE source (0.88 lbs a.i./gallon) (where a.i. indicates "active ingredient") was applied at the rate of 8, 10, or 12 ounces per acre, without a broadleaf herbicide”. That is the recited rate of application is only referring to QPE and not the composition of claim 1 which comprises a broadleaf herbicide and QPE. This is also evident from the data provided in Table 1. 
These are new matter rejections. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 is indefinite because it recites “said composition comprises between about 8 and about 12 ounces per acre QPE at 0.88 Ibs a.i./gallon”. This is indefinite because the composition does not comprise between about 8 and about 12 ounces per acre QPE, rather the [composition] is applied at a rate of 8-12 ounces per acre (See Spec at [0020]).    
Claims 4 and 9 are also indefinite for improper broadening of the parent claim. Claim 1 has been amended to include a recitation of the broadleaf being applied at a rate of about 15 to about 32 fl oz/acre. However claims 4 and 9 recite the limitation that the composition, i.e. the broadleaf herbicide and QPE is applied at a rate of 8, 10 and 12 ounces per acre, which is not possible since the lowest rate is lower than the rate disclosed in claim 1 and as such outside of the claimed rate.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackshaw et al (Broadleaf herbicide effects on clethodim and quizalopof-P efficacy on volunteer wheat (Triticum aestivum)).
Blackshaw et al teach field experiments conducted to examine clethodim and quizalofop-P efficacy on spring wheat seedlings when applied alone or in tank mixtures with herbicides used to control broadleaf weeds. Quizalofop-P at the recommended rate of 36 g/ha reduced wheat biomass .90% in all cases. Clethodim or quizalofop-P could be tank mixed with 2,4-D ester, bromoxynil, or bromoxynil plus MCPA ester with little risk of reduced efficacy on wheat (See abstract).
It is disclosed that in experiments, quizalofop-P was tank mixed with broadleaf herbicides including 2,4-D ester at 420 g ae/ha, bromoxynil at 350 g ai/ha, bromoxynil/MCPA ester at 280/280 g a.i/ha, and hifensulfuron/tribenuron at 7.5Z7.5 g ai/ha, and they were applied as tank mixtures with each rate of clethodim or quizalofop-P (Tables 1 and 2). Adjuvants at 0.5% v/v were added to all clethodim and quizalofop-P treatments, respectively (see 1st col, page 222).
Blackshaw et al also disclose that quizalofop-P efficacy on wheat was reduced only in one of six site years when tank-mixed with thifensulfuron plus tribenuron (Table 2, Contrast 9) and was not reduced at any site when quizalofop-P was applied at 36 g/ha (Table 2, Contrast 10).
Table 2 shows wheat-shoot biomass response to quizalofop-P applied alone or in tank mixtures with selected broadleaf herbicides. Quizalofop-P alone at 9 g ai/ha had 1892 g/m2 shoot biomass in 2003, while quizalofop-P at 18 g ai/ha and 2.4-D ester at 420 g ai/ha showed 2196 g/m2 shoot biomass in 2003 at Lethbridge location (which corresponds to an increase of about 16%) (See treatment 8). Quizalofop-P alone at 18 g ai/ha had 602 g/m2 shoot biomass in 2003, while quizalofop-P at 18 g ai/ha and bromoxynil and MCPA ester at 280/280 g ai/ha showed 865 g/m2 shoot biomass 
Broadleaf herbicides varied markedly in their tank mixture compatibility with clethodim and quizalofop-P. Results indicated that 2,4-D ester, bromoxynil, and bromoxynil plus MCPA ester can be tank-mixed with either clethodim or quizalofop-P with little risk of reduced efficacy.

*** It is noted that 1 ounce is equivalent to 28.35 grams or 1 gram is equivalent to 0.035 ounces and 1 lb is equivalent to 453.5 grams. Also 1 acre is equivalent to 0.404 hectare (or 1 hectare is equivalent to 2.47 acre). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over TARGA Herbicide, Emulsifiable concentrate by Gowan (as evidenced by Material safety data sheet on TARGA Emulsifiable concentrate, by Gowan) in combination with Blackshaw et al (Broadleaf herbicide effects on clethodim and quizalopof-P efficacy on volunteer wheat (Triticum aestivum)).

Gowan discloses the specifics of TARGA herbicide and its uses. It is disclosed that TARGA’s active ingredient is quizalofop-P-ethyl at 10.3% by wt. TARGA herbicide is a selective post emergence herbicide that controls annual and perennial grasses in canola, soybeans, barley and wheat, perennial ryegrass grown for seed, etc. Applied at specified rates and timings, TARGA controls the grasses listed in the “Weeds Controlled and Rate Selection” chart. Apply TARGA as directed using 2.5 to 5.0 fluid ounces per acre. Applications must be made before grasses begin to tiller (See 3rd page). 
Gowan also disclose that TARGA can be applied alone or in combination with CANOPY® XL + 2,4-D (LVE), 2,4-D (LVE) or glyphosate which is for broad spectrum weed control. For wheat and barley a tank mix of TARGA + glyphosate may be used for the purpose of broad spectrum weed control, including volunteer glyphosate resistant wheat control, prior to planting wheat or barley. Applications must be made prior to emergence of the crop. Applications may be sequential applications and a second application of TARGA may be applied (See 4th page). 
quizalofop-Tolerant perennial ryegrass and for wheat which includes a maximum use rate of TARGA being 10 fl. oz per acre per season (0.068 lb. ai/A) (See Table on 10th page). 
Gowan further discloses application with broadleaf herbicides including application of TARGA alone or in sequence with a broadleaf herbicide(s). Tank mixtures of TARGA with chlorimuron-ethyl or with chloransulam-methyl containing herbicides or tank mixtures with other broadleaf herbicides. For best results, post emergence broadleaf herbicides are applied at least 24 hours after applying TARGA. 
For glyphosate-resistant crops, TARGA may be used in a tank mix with glyphosate and non-ionic surfactant at a rate of 0.125% v/v (1 pt per 100 gal spray solution) (See 11th page).
Gowan recommends that “To better manage herbicide resistance through delaying the proliferation and possible dominance of herbicide resistant weed biotypes, it may be necessary to change cultural practices within and between crop seasons such as using a combination of tillage, retreatment, tank-mix partners and/or sequential herbicide applications that have a different site of action. Weed escapes that are allowed to go to seed will promote the spread of resistant biotypes” (See 15th page).
           NOTES: 
1- While Gowan reference does not provide a publication date, as evidenced by Material safety data sheet, on TARGA Emulsifiable concentrate by Gowan, it is clear that Gowan reference had a publication/revision date of 2007. 

3- While Gowan do not expressly recite a synergistic result, they teach the same compositions applied to the same crop in the same manner. As such the synergistic results would inherently be achieved.  

Gowan lacks a specific disclosure on the application rate of the broadleaf herbicide. However as Blackshaw et al discloses this information is readily available to one of ordinary skill in the art. 

Blackshaw et al’s teaching are delineated above and incorporated herein.

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Gowan on combining QPE and broadleaf herbicides such as 2,4-D to better control weeds in what crops to have looked in the art for guidance on the application rate of the broadleaf herbicide to more effectively reach the desired effect of reducing weeds and improving/increasing crop yield. 
Furthermore, one of ordinary skill in the art is more than capable of optimizing the disclosed ranges for optimum results. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

The art recognizes synergy as “the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .
However the tabulated results show that the yield bu/acre for the combinations of the QPE and one or two broadleaf herbicides are less than the sum of the two components alone not greater, thus not synergistic. For example, Aggressor alone at 10 oz/acre results in 74.8 bu/acre and MCPA ester at 1 Ib/acre results in 60.2 bu/acre. However, Aggressor+ MCPA ester at 1 Ib/acre results in 86.2 bu/acre. That is the two compounds separately produce 74.8+60.2 =135 bu/acre compared to the claimed result of 86.2 bu/acre. 
Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Claims 1-4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over TARGA Herbicide, Emulsifiable concentrate by Gowan (as evidenced by Material safety data sheet on TARGA Emulsifiable concentrate, by Gowan) in combination with Shehzad et al (Weed control and yield attributes against post-emergence herbicides application in wheat crop, Punjab, Pakistan) and Ostlie et al (US20140250543).
Gowan’s teaching are delineated above and incorporated herein. Gowan teach adding QPE with broadleaf herbicides such as 2,4-D for a better control of weeds, but lacks disclosure on the application rate and other broadleaf herbicides. Gowan also does not expressly disclose using such compositions on quizalofop-P-ethyl tolerant wheat. These are known in the art as taught by Shehzad et al and Ostlie et al. 

Shehzad et al teach that weed management becomes indispensible for inspiring   increase in crop production.  Judicial use of herbicides is the only suitable way for effective weeds control and is also economical. Presently, various post-emergence  herbicides are used to control weeds in wheat crop worldwide such as 2, 4-D,   bromoxynil plus MCPA, flufenacet, fenoxaprop-p-ethyl, chlorotoluron  +  MCPA  that  cause  a  plant  death  through  stimulation  of protein or RNA biosynthesis (See page 007, 2nd col). 
Shehzad et al disclose suitable rate of application of such herbicides in Table 1. It shows that bromoxynil+MCPA is applied at a rate of 1 Kg a.i./Ha. Table 3 show that bromoxynil+MCPA applied at 1 Kg a.i. /ha provided a grain yield of 4900 Kg/ha. 
It is further disclosed that results clearly showed that weeds competition caused reductions up to 19.4% in wheat grain yield and 23.4% in straw yield (Table 5). The weeds resembles crop plants in morphology, physiology and has a great demand for water and nutrients. However, results showed that control of P. minor, A. fatua and E.  spinosa weeds is possible using clodinafop propargyl at 0.12 kg a.i. ha-1 that increased  grain yield, straw  yield, 1000-grain weight, number of grains per spike and spike  bearing tillers by 58.97%, 107.6%, 80.21%, 92.15% and  35.23%, respectively (See page 011, Discussion). 

Ostlie et al disclose compositions and methods for producing crop plants that are resistant to herbicides, in particular, wheat plants, that contain altered acetyl-CoA carboxylase (ACCase) genes and proteins that are resistant to inhibition by herbicides that normally inhibit the activity of the ACCase protein (See abstract). One preferred ACCase herbicide is quizalofop-p-ethyl (See [0097]). 
Ostlie et al screen wheat plants for their tolerance to quizalofop-p-ethyl and disclose the following example: “An Acetyl Co-Enzyme A Carboxylase Inhibitor Tolerant Wheat (Triticum aestivum L.) for use in a Herbicide Tolerant Cropping System. A winter wheat (Triticum aestivum L.) with tolerance to the Acetyl Co-Enzyme A Carboxylase (ACC) inhibitor class of herbicides was characterized via the following methods: 
Plants exhibiting an increased tolerance to quizalofop herbicide were screened with multiple methods for identifying and characterizing the cause of increase. Plants were screened for visual injury, whole-plant quizalofop tolerance differences, cross-resistance to other herbicides, and evaluated genotypically and enzymatically” (See [0178]-[0180]). 
For visual evaluation, Ostlie et al disclose: 18 quizalofop-tolerant accessions were treated with 21.05 g ai ha-1 quizalofop, a discriminating dose based on previous studies. Plants were evaluated 28 days after treatment (DAT) for visible injury to quizalofop on a scale of 0 to 100%, with 0 being no injury and 100 being complete appeared more tolerant to quizalofop than non-mutant Hatcher wheat (FIG. 5). The accessions contained few completely dead plants, with the exception of the one accession not different than the background” (See [0181]).
For dose response, Ostlie et al disclose that: “A dose response study was completed with 11, 23, 46, 92, and 184 g quizalofop ha-1. Seven DAT the tops of plants were cut off above the newest above-ground growing point. Binomial evaluation of plant survival was performed 28 DAT. Differences were uncovered in the whole plant sensitivity to increasing application rates of quizalofop. LD50's ranged from 10 g ai ha-1, with the non-treated, to 76 g ai ha-1, (FIG. 6). Resistant to susceptible ratios for this experiment ranged from 1.6 to 7.5 based on survival/death of the plants” (See [0182]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Shehzad et al and Ostlie et al with that of Gowan to arrive at the instant invention. It would have been obvious to do so because Gowan teach effective weed control from application of quizalofop-P-ethyl (QPE) mixed with broadleaf herbicides such as 2,4-D and Shehzad et al teach that a suitable herbicide or combination of herbicides applied to wheat crop effectively controls weeds and increases crop yield.  Ostlie et al disclose that quizalofop-P-ethyl tolerant wheat has shown resistance towards quizalofop-P-ethyl. 
It is within the purview of one of ordinary skill in the art to combine the teachings and apply wheat with a combination of quizalofop-P-ethyl and one or more herbicides to  quizalofop-P-ethyl-tolerant wheat with a reasonable expectation of success. 
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Additionally, with regard to the claimed synergistic effect of the combination of one or more broadleaf herbicide and QPE on increased yield, it is noted that there is no support for the claimed synergistic effect. 
The art recognizes synergy as “the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .
However the tabulated results show that the yield bu/acre for the combinations of the QPE and one or two broadleaf herbicides are less than the sum of the two components alone not greater, thus not synergistic. For example, Aggressor alone at 10 oz/acre results in 74.8 bu/acre and MCPA ester at 1 Ib/acre results in 60.2 bu/acre. However, Aggressor+ MCPA ester at 1 Ib/acre results in 86.2 bu/acre. That is the two compounds separately produce 74.8+60.2 =135 bu/acre compared to the claimed result of 86.2 bu/acre. 
Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Claims 1-4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al (US 20150189879) in combination with Ostlie et al (US20140250543).

Mann et al teach synergistic herbicidal compositions containing (a) a compound of formula I herbicide and (b) an ACCase inhibitor including quizalopof-P-ethyl which provides synergistic weed control in rice, soybean, barley, corn, wheat, etc, (See abstract, [0008] and [0042]). One preferred embodiment includes a composition wherein (a) is the compound of formula (I) or an agriculturally acceptable benzyl ester and (b) is quizalofop-P-ethyl (See [0019]). The said compositions may comprise acceptable adjuvants and carriers (See [0067]).
Another embodiment includes a composition wherein the ratios of formula (I) or agriculturally acceptable salt or ester thereof to quizalofop-P-ethyl or an agriculturally acceptable salt or ester thereof, expressed in units of weight to weight (g to g), gae/ha to gai/ha, or gae/ha to gae/ha, are within the range of about 1:100 to about 12:1, from about 1:8 to about 19:1, 5:1, 1.16:1, 0.6:1, 9:1, 2.33:1 and 1.2:1 (See [0033] and [0064]). Exemplary uses of quizalofop-P-ethyl include its use as a herbicide for, e.g., selective post-emergence control of annual and perennial grass weeds in crops (See [0090]).
control undesirable vegetation in glyphosate-tolerant-, dicamba-tolerant-, acetyl CoA carboxylase (ACCase) inhibitor-tolerant-crops, etc, (See [0110]). 
The said compositions comprise the compound of formula (I) or its benzyl ester and quizalofop-P-ethyl, wherein the weight ratio of the compound of formula (I) to quizalofop-P-ethyl is about 1:6 to about 5:1. The said methods comprise contacting the undesirable vegetation or locus thereof or applying to the soil or water to prevent the emergence or growth of vegetation the said composition, wherein the composition is applied at an application rate of from about 6 grams active ingredient per hectare (g ai/ha) to about 400 g ai/ha based on the total amount of active ingredients in the composition. The said methods comprise contacting the undesirable vegetation or locus thereof sequentially or simultaneously. The quizalofop-P-ethyl is applied at a rate from about 4 g ai/ha to about 100 g ae/ha and the compound of formula (I) or salt or ester thereof is applied at a rate from about 2 g ae/ha to about 300 g ae/ha (See [0132]).
Mann et al teach that controlling undesirable vegetation means preventing, reducing, killing, or otherwise adversely modifying the development of plants and vegetation, through the application of certain herbicide combinations or compositions. Methods of application include applications to the vegetation or locus thereof, as well as pre-emergence, post-emergence and foliar (See [0097]).
Mann et al claim a method of controlling undesirable vegetation which comprises contacting the vegetation or the locus thereof with or applying to the soil or water to prevent the emergence or growth of vegetation utilizing a herbicidally effective amount of (a) a compound of the formula (I) or an agriculturally acceptable salt or ester applied post-emergently and/or post emergently to the weed or crop (See claims 24 and 29).

*** It is noted that 1 ounce is equivalent to 28.35 grams or 1 gram is equivalent to 0.035 ounces and 1 lb is equivalent to 453.5 grams. 
Mann et al exemplify some formulations in weed control and tabulates the synergistic results. Tables 12 and 40-41 have been reproduced below to show the disclosed results. 
While Mann et al do not exemplify the results of an application on wheat, they clearly disclose that the same formulation can be applied to all crops including rice, soybean, corn and wheat. 
In Table 12, reproduced below, Mann et al disclose synergistic activity of foliar-applied compound A acid and quizalofop-p-ethyl herbicidal compositions on control of weeds common to rice cropping systems. 

    PNG
    media_image1.png
    314
    336
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    438
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    327
    425
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    565
    418
    media_image4.png
    Greyscale

Ostlie et al’s teaching are delineated above and incorporated herein.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ostlie et al with that of Mann et al to arrive at the instant invention. It would have been obvious to do so because both references disclose making herbicide tolerant crops such as wheat. Mann et al teach compositions comprising quizalofop-P-ethyl and a second herbicide applied to ACCase-tolerant wheat can achieve synergistic results in weed control. The application can be post-emergence or foliar. Ostlie et al disclose that quizalofop-P-ethyl tolerant wheat has shown resistance towards quizalofop-P-ethyl. 
It is within the purview of one of ordinary skill in the art to specifically select Ostlie et al’s quizalofop-P-ethyl-tolerant wheat as Mann et al’s ACCase-tolerant wheat for the said treatment with a reasonable expectation of success. 
With regard to the claimed concentration and application ranges, both Mann et al and Ostlie et al provide guidance on the said values and one of ordinary skill in the art is more than capable of optimizing the disclosed ranges for optimum results. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

The art recognizes synergy as “the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .
However the tabulated results show that the yield bu/acre for the combinations of the QPE and one or two broadleaf herbicides are less than the sum of the two components alone not greater, thus not synergistic. For example, Aggressor alone at 10 oz/acre results in 74.8 bu/acre and MCPA ester at 1 Ib/acre results in 60.2 bu/acre. However, Aggressor+ MCPA ester at 1 Ib/acre results in 86.2 bu/acre. That is the two compounds separately produce 74.8+60.2 =135 bu/acre compared to the claimed result of 86.2 bu/acre. 
Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Claims 1-4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over K-State agronomy (CoAxium wheat and Aggressor herbicide for grass weed control) in combination with Ostlie et al (US20140250543) and Blackshaw et al (Broadlesf herbicides effects on clethodim and Quizalofop-P efficacy on volunteer wheat). 

K-State discloses that CoAXium™ wheat is a new herbicide-resistant (non GMO) wheat technology that contains the AXigen™ trait that was developed at Colorado State University and has resistance to the ACCase (Group 1) class of herbicides. The ACCase herbicides have good foliar activity on grasses, so the CoAXium wheat varieties provide an opportunity to use a new class of herbicides for postemergence winter annual grass control in wheat. 
It is disclosed that Aggressor is the herbicide labeled for use on CoAXium wheat. Aggressor is marketed by the Albaugh, LLC and contains the active ingredient quizalofop-p-ethyl. Do not apply Aggressor to non-AX wheat varieties (including Clearfield wheat) or wheat will be severely injured or killed.  Aggressor can be applied at a single application rate of 8 to 12 fluid ounces per acre in the fall or spring, or as a split application of 8 fl. oz. in each application. Split applications should be separated by at least 14 days and most likely would be a fall/spring split. Aggressor should be applied in combination with methylated seed oil, crop oil concentrate, or nonionic surfactant to optimize performance. Applications can be made with liquid fertilizer as part of the spray carrier, but the fertilizer concentration shouldn’t exceed 50% of the total spray volume.  Aggressor can be applied to wheat from the 4-leaf to the jointing stage of wheat growth for control of actively growing grasses before they exceed the 5 leaf stage. Aggressor should not be applied if the daily maximum air temperature is not expected to exceed 40 degrees F within 1 week following application. It is important to note that spring applications of Aggressor should be made when winter annual grasses have completely come out of winter dormancy or efficacy of Aggressor herbicide will be compromised.

K-State further disclose that Aggressor provides no broadleaf weed control and very minimal residual control. Aggressor can be tank-mixed with certain broadleaf herbicides, but should not be tank-mixed with the amine formulations of 2,4-D or MCPA or grass weed control will be severely reduced (See 2nd page).
K-State lacks a disclosure on QPE-tolerant wheat and the specific broadleaf herbicides. These are known in the art as taught by Ostlie et al and Blackshaw et al. 

Ostlie et al and Blackshaw et al’s teaching are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ostlie et al and Blackshaw et al with that of K State to arrive at the instant invention. It would have been obvious to do so because K-State teach combining broadleaf herbicides with Aggressor for weed control in wheat, especially CoAXium™ wheat which is a herbicide-resistant wheat and has resistance to the ACCase (Group 1) class of herbicides. 
Ostlie et al teach making herbicide tolerant crops such as wheat and disclose that quizalofop-P-ethyl tolerant wheat has shown resistance towards quizalofop-P-ethyl. Blackshaw et al teach different broadleaf herbicides that can be combined with quizalofop-P for effective weed control. 

With regard to the claimed concentration and application ranges, both K-State and Ostlie et al provide guidance on the said values and one of ordinary skill in the art is more than capable of optimizing the disclosed ranges for optimum results. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Additionally, with regard to the claimed synergistic effect of the combination of one or more broadleaf herbicide and QPE on increased yield, it is noted that there is no support for the claimed synergistic effect. 
The art recognizes synergy as “the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .
However the tabulated results show that the yield bu/acre for the combinations of the QPE and one or two broadleaf herbicides are less than the sum of the two components alone not greater, thus not synergistic. For example, Aggressor alone at 10 oz/acre results in 74.8 bu/acre and MCPA ester at 1 Ib/acre results in 60.2 bu/acre. 
Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Response to Arguments
Applicant's arguments filed 02/18/21 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
With regard to the rejection of claims under obviousness over Mann et al and Ostlie et al, Applicant states that “Applicant has amended claims 1 and 12 to incorporate limitations of claim 6. The combination of Mann and Osteli does not teach or suggest each of the claimed limitations of amended claims 1 and 12” (See remarks, page 6). 
The above argument is also not found persuasive because, Mann et al clearly teach foliar application of a composition comprising QPE and one or more broadleaf herbicide and teach that the application is effective in reducing and controlling weeds.  Also as stated in the rejections under 112(a) above, the limitation of original claim 6 does not have support in the Specification as claimed.  The amended claims 1 and 12 further lack support. 
Additionally, arguments on concentrations are not generally not persuasive as one of ordinary skill in the art is more than capable of determining the desired and In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Regarding the rejection of claims over K-State in view of Ostlie et al and Blackshaw et al, Applicant argues that “K-State does not teach or suggest “a broadleaf herbicide comprising one or more of bromoxynil + MCPA, clopyralid + MCPA applied at a rate between about 15 fl oz./acre and 32 fl oz/acre.” In fact, K-State teaches away from using MCPA in that it states, “Aggressor can be tank-mixed with certain broadleaf herbicides, but should not be tank mixed with the amine formulations of 2,4-D or MCPA or grass weed control will be severely reduced.” Therefore, a person of ordinary skill in the art, considering the teachings of K-State as a whole, would not be motivated to apply bromoxynil + MCPA or clopyralid + MCPA to wheat products, nor would there be an expectation that application of bromoxynil + MCPA or clopyralid + MCPA would result in an increased wheat yield” (See remarks, page 7).
The above argument is not persuasive or commensurate with the scope of claims. While Applicant is correct that K-state teaches away from using 2,4-D and MCPA, it is noted that K-state is teaching away from the amine formulations of 2,4-D and MCPA, but not the ester formulations.  In fact Blackshaw et al states the same and clearly compares the ester and amine formulations and concludes that while the amines are not suitable esters are. The argument is not commensurate with the scope because the claims clearly recite and encompass 2,4-D esters and MCPA esters, which are clearly taught as suitable herbicides for combination with QPE. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-4, 9 and 12-13 remain rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616